          Case 8:19-cv-02432-JLS-JDE Document 1 Filed 12/17/19 Page 1 of 7 Page ID #:1


            John Edwards esq,
      I     State IJar Nfib;;l 707s7
            17221E. l Tth St., Ste #F
      2     Santa Ana, CA92705
            T'elephone: [7 l4]- 6 I 7-5868
      t
      J     Email Address: edwardsjonathan              dpoo..o-
      4     Attorney for Plaintiff,
            RUBEN PAUL GONZALES
      5


     6

     l
     8
                                          UNITE STATES DISTRICT COURT
  I                                      CENTRA , DISTRICT OF CALIFORNIA
 l0
 1l
           RUBEN PAUL GONZAI,ES.                                    I Case No.:
 t2
                                                                    I

                           Plaintiff,                           I COMPLAINT FOR DAMAGES AND
                                                                I TNJUNCTM RELIEIT FOR VTOLATIONS
13         VS.

                                                                I OF AMERICANS WIT'H DISABILITIES
14
                                                                I ACT; CALIFORNIA frNRUrI                  CM
           GIlOllGIl'S BEST BURGERS. a b nes$                   | nlcHrs ACT; GENERAL NEGLIGENCE
15         entity; SCH MANAGEMNT INC., a
           corporation; SOOK YOUNG CHOI, ml
                                                                I




t6         individual; SANG HO HYUN. an i ividr[al;
           AHMAD MOUSSAVI. and indivi               l;l         I




t7         MASOUMEH MOUSSAVI. an indi dual                      I




18                         Def-endants                          I




19                 Plaintiff RUBEN PAUL. G                ES ("Plaintiff') complains of <lefendants GEORGE'S

20         BI]S'I BT]RGI]RS, SCH MANAGI]                  NC., SOOK YOUNG CHOI, IJANG HO HYLIN,

21         AHMAD MOUSSAVI and MASOU                       MO        U S SAVI (al   I defendants c ol lectirrely referenced

22         herein as "Defendants") as follows.

z.)                                                       PARTIEI
24                 L       PlaintifT is a Californi resident with physical disabilities. He sufllers from

25         paralysis to the left side of his body a a result of a lall from a s,econd-flo,rr of a two-story

26         building in 1996. Plaintiff had         on         head and suffered swelling on his brain. He
                                                        fis
27         undenwent surgery and was hospritali         f{r six months. A year later he u'as stru,ck by a hit and
28


                           COMPI,AINT IIOR          AMAGES AND INJUNCTIVE ]RELIEF
                                                               -l       -
         Case 8:19-cv-02432-JLS-JDE Document 1 Filed 12/17/19 Page 2 of 7 Page ID #:2



     I     run driver on the lefl side of his bod while crossing a street. 'fhis accid,ent resulted in injuries

 2         to his left knee that required metal     ns to be permemently inserted. He tLas diffiiculty walking

 J         and utilizes a wheelchair fbr mobili     . Hd does not drive and does not have a      driver's license.

 4                   1.     Defendant GEORG          BEST BUR(IERS is a restaurant and is located at 1475            S


 5         Anaheim Blvd., Anaheim, CA92

 6                   2.     PlaintifT is informed
                                                         lelieves
                                                                    and on that basis alleges that dtefendants SCH

 7         N,IANAGEMENT INC.. SOOK YO                 G CHOI. and SANG FIO HYUN are the business license

 8         holders and owners of GEORGE'S           psi euncsns.
 9                   3.     Plaintiff is inforrmed nd bplieves and on that basis alleges that    d.efendant

10         MAROVIC PETAR TR and MAR                  IC ITAMII-Y 'fR are the owners of the premises, building,

11         and/or the land located at 735 N A       heim Blvd., Arraheim. CA 92805.

12                   4.     Plaintiff does not kn     the true names of all pc,ssible defl:ndants;, their business

13         capacities, their ownership connecti      to the property and the busines,s, or their relative

t4         responsibilities in causing the acc      violfitions herein complained of, and plaintiff alleges a

15        .ioint venture and common ente            by      defendants. Plaintiff is infonned and believes that
                                                        1ll
16        each   ofthe defendants is responsib      in sfme capacity for the events and damages alleged or is        a

17        necessary party for obtaining appro       iate relief. Plaintiff shall seek leave to amend the

l8        complaint to name and add other de        ndants when their identit.ies are ascertaine,d.

19                                                        ICTION & VENUE

20                   5.     This court has subjec matter.iurisdiction over this action pursuant to 28 U.S.

2l         Code $ 1331 and $ l3a3(aX3) & (a 4) fbr violations of the Americans rvith Dirsabilities Act of

22         1990,42 U.S. Code $ 12101, et seq.

23                  6.      Pursuant to pendantj risdiction. an attendant and related cause of action arising

24         fi'om the same nucleus of transactio s is $rought under California's Unruh         Civil Rights Act

25         (Civil   Clode $$51-52) which express y in{orporates the Americans         with Disabilities Act.

26                   l.     Venue is proper in th. s court pursuant to 28 U.S. Code $ 1391(b) and is founded

21         on the fact that the real property whi h is the subiect of this action is located in this district and

28


                            COMPI,AIN        T,'0   DAilIAGES AND INJUNCTIVE RELIEF
                                                                1
          Case 8:19-cv-02432-JLS-JDE Document 1 Filed 12/17/19 Page 3 of 7 Page ID #:3



      I        Plaintifls    causes of action arose in

      2

      J                 l.       Plaintiff went to G     RGE'S BIjST BIJRGERS in or about November 2019

     4         to make a purchase. When entering           p{rking lot, Plaintiff noticed there was handicap parking

      5        u,ith faded paint making it hard to          nize the parking spot and no signs posted to indicate the

     6        location of reserved handicap parkin         The condition of the parking lot, rherefore, denied

     7        Plaintiff, as a disabled person, full    a d equal access    to the business and caused him difficultv

     8        and fiustration in his attempts to con           mate business there.

  9                   2.        F-ailing to provide ful and properly maintained access to the handicap parking

 l0           area amounts to a     violation of the o    'ative American with Disabilities Act Guidelines

 11           ("ADAAG"). The lack of        a ramp       ing into the building also violates Lhe AD;\AG.

12            Additionally, the lack of signage            neglect and demonstrates Defendants ar.e not

l3            implementing any policy o1'upkeep           as    to give disabled persons practical access to the given

14            premises and services equal to the         ess         by non-disabled persons; this amounts to
                                                             fnjoyed
l5            illegal discrimination against disab        perfons who wish to patronize GEORGE'S BEST

16            RLJI{GI,RS as a place of public acco          odation.

11        )
                      3.        Plaintiff personally             ered violations of applicable legal obltigations and

r8l           standards that prevented him     fiom fi   I and equal access to convenient. safe, aderquate, and

l9            appropriate parking facilities. Plainti     wo[ld like to patronize this establishment      again but

20            cannot do so until the Defendants           ,ve
                                                                fhese barriers or obstacles to proper aocess equal for

21            everyone and correct all violations o law. Plaintiff seeks to have all barriers andl obstacles

22            related to disabled persons remedied, whilhever may exist, regardless of whether he personally

z-)           encountered any of them. See Doran         .7-11.506 lr3d I191 (9th Cir2(107), holdiing that once a

24            handicapped     plaintiff encounters one     rrier to equal access at a given site, he can sue to have

25            all other barriers relating to his disabi ity removecl even if he did not pers(lnally encounter those

26            barriers on the given occasion. Addit             ly, Plaintiff believes and alleges that Dtefendants'

27            failure to remedy and remove the           ific barriers (difficulties) to access lor disabled persons,

28


                                COMPI.,AINT      T.'OR    AMAGES AND INJUNCTIYE II.ELIEF
                                                                    -3-
                                                                                                                         I
           Case 8:19-cv-02432-JLS-JDE Document 1 Filed 12/17/19 Page 4 of 7 Page ID #:4



       I     as mentioned    in the Paragrapl.rs abo         . is intentional because (a) these particular barriers are

       2     obvious, and (b) Defbndants, jc,intly and severally, exercised firll control and dominion
                                                                                                       over the
     't
     J       conditions on the land and at the bu iness at this particular location, and therefcrre the lack             of
     4      and barriers to      full equal access for      isablled persons was not mere "accirlental oversight", given

     5      that had Defendants intended any ot                sifiuation they had the means and ability to make the

   6        land and business       fully compliant w         thi legal requirements mandated by the laws,         as set forth

   7        in the causes of action below.

   8                                     FI T CAUSII OF ACTIO]\
                     VIOLATION OF'I'HII A ERICANS WITH DISABILITES ACT OF 1990
   9                        (Against All Defr dants (42 Lf.S. Code $ 12101, et sreq.))

 l0                  4.       Plaintiff realleges an incorporates by reference, the allegeltions contained in all

 1l         prior paragraphs of this complaint.

 t2                  5.       Del-endartts own. operate. lease ll'onr.      or leasc tc, a plac,: of publi<:

13          ac:comlllc)dation conrtnonly known as GEORGI:'S                []ES'f BURGIIRS.     Ur:rder the    ADA, it is an
14          act of'discrirnination lbr any person(s) who o\ rns. leases (or leiises to). or operal.es a place           of
l5          ptrblic accommodation to deny 1o disabled persons the full and equal enjoyment of the goods,

16          servic,es. t'acilities. privileges. advantages. or accomrmodations of any place of public

17          acconrmodation.42 tJ.S. Code li 12182(a). tl.S. C-ode $ 12182t.b) defines discrirnination, inter

18          alra. as fclllows:

t9                           a.         A failure to make reasonable modifications in polir:ies, practices,

20                  or procedurcs. r,vhen     sLrcl-r   modiflcations are necessary' t,r affbrcl such goods,

21                  services. facilities. privilcges. ardvantagcs. or acconrrnodations to individuals with

22                  disabilities, unless the entity can demonstrate that making such modifications

 ,J                 would fundamenlally' alt,:r the nature o['such goods, services, facilities. privileges,

24                  advantages. or accommodations. 42 LJ.S. Code $ 12182(bx2)(,,\Xii).

25                           b.         A failure to remove      architectuLral barriers" and c,cmmunication

26                  barriers that are structurtrLl in nature. in existing facilitier;" ...where such removal is

:l11                Leadily achievable. See,12 l..r.S. Code $ 12182(b)(2XA)tiv), Barriers can be

28


                              COMI'I-AIN'I' FOR DAMA(; IIS AND INJIJIYC'TTV'E                      -RELIT]F'
                                                                     -4-
     Case 8:19-cv-02432-JLS-JDE Document 1 Filed 12/17/19 Page 5 of 7 Page ID #:5



 I             defined by reference to the                DAAG, lound at 28 Code Federal Fi.egulations, Part

 2             36, Appendix D.

 1
 J                         c.      A fbilure to d ign and construct facilities for flrst occupancy,                if
 4             later than 30 months after Ju y 26,1990, that are readily accessib,le to and usable

 5            by individuals with disabiliti s, except where an entity can demonstrate that it is

 6             structural    ly impracticable to               et the requirements of such subse,ction     ir:r


 7            accordance with standards                    lbrth or incorporated by reference in regulations

 8             issued under this subchapter. 42 U.S. Code $ 12183(aX1).

 9             6.         Defendants are perso s or business entities that own, ope.rate, or lease a place                  of
10     public accommodation. As sucli, De                          s are required to avoid discrimination and have

l1     specific duties to (1) ensure that all              nstruction. alteration. or modification is trarrier-free as to

12     disabled persons and complies with he currently' oJrerative                       ADAAG;   an,C/or (2.t remove all

13     existing barriers to disabled petsons                       such removal is readily achievable     , Lnd/or (3) to
                                                                 ]e
14     provide alternatives to barrier r,emo               I   fof the benefit of the disabled persons so that they do

r5     enjoy equal access at places ofpubli                accbmmodation. Defendants have failed tlo meet these

l6     obligations. Consequently, Plaintiff                entitled   1o   court-ordered relief agzrinst thr: defendants, to

17     make sure that      within six months              m the beginning of this action the defendants render their

l8     public accommodation premises ful                   corfrpliant with the ADA.

l9                                             ND CAUSE OF ACTION
                                VIOLATION O THE UNRUH CIVIL RIGHTS ACT
20                                (Against All fendants (Cal Civil Code $ 5l-53))

2l             7   .       Plaintiff realleges             incorporates try referenc,: the alIegations contained in all

22     prior paragraphs of this complzr"int.

,J             8.          Because Def'endants            iolated Plaintiff"s rights under the r\DA, they also violated

24     the LJnruh      Civil Rights Act   atrcl are       able for damages. CivilCode $ 5l(0, 52(er).

25
               L).         Because the violatio of tlre Unruh               Civil Rights Act resulted in rlifficulty,

26     discomfbrt. and embarrassmenL fbr                       plaintiff, the defendanl.s are also responsible for statutory

27     damages, i.e.,     civil penalties.   See Ci        il Code $ 5l(1).     52(a).


28
                                                      I




                           COMPI,AINT                      DAMAGI.]S AND INJUNCTIVE RE,LIEF
                                                                       -5-
      Case 8:19-cv-02432-JLS-JDE Document 1 Filed 12/17/19 Page 6 of 7 Page ID #:6


                                                      TH I{D CAI-ISE OF ACTTON
 ll                                                    (; NERA[, NEGLIGENCI]
          I
                                                          gainst All Defendants)
 2
                       10.       Plaintiffrealleges             incorporates Lry referencr: the allegations oontained in all
 3
              prior paragraphs of this complaint.
 4
                       I   1.    Defendants owe a du              of care to Plaintifl arisirng under the ADA and Unruh
 5
              Oivil Rights Act, to provide     sal'e,           venfent, and accessible facilities. Their violations of this
 6
              duty. as alleged in the preceding pa               raphs of this complaint, has caused inconvenience, injury,
 l
              and damage to Plaintiff in the                    t of        least minimal amounts of damages allowed by
                                                                       [t
 8
              applicable statutes, the exact a                  to be determined at the trial.
 9

l0
                       WHEREFORE.           Plai   ntifl'   p   ys that this court award clamages and provide relief against
l1
              all named Defendants..lointly         zrnd        verafly. as follows:
t2
                        1. l'-or mandatory iniunr;tive           lief, compelling Defendants jointl;y and severally to
l3
              comply with the Americans with Di bilJty Act and the Califcrrnia Unruh Civil Rights Act by
t4
              fully correcting all violations of the               ufrements of these laws within six months of being
r5
              served with Summons and ComPlai t in this action, and that said Del.endants be required to
16
              report to Plaintiff and to the Court               the actual status of the correction of the defects charged in
t7
              this Complaint on the next daY att                ,n. ],* month period     has expired.
r8
                        2. For damages under the A                 icans with Disability Act and/or the Unr:uh    Civil Rights
19
              Act where applicable" which statu                  pro]uia. for actual damages and a statutory minimum      of
20
              $4,000.      lf the Plaintiff cannot reco , rnbe, both Llnruh             and   ADA, simultaneously, an election
21
              will   be made prior to or at trial, at            apfropriate stage in these legal proceedings.
22
                        3. For damages for general              egli{ence. in the amount of at least miniminl amounts of
-j
                                                                       or alternalively $4,000, the exact amount to be
     -1

              damages allowed by applicable stat
24
              determined at trial,
25

26

27

28


                                  COMPLAINI'FO                   DAMAGES AND INJUNCTIVII RELTEF
                                                                               - 6--
         Case 8:19-cv-02432-JLS-JDE Document 1 Filed 12/17/19 Page 7 of 7 Page ID #:7



     I           4. For reasonable liti                    and costs of suit pursuarLt to 42 U.S. Code $ 12205,

  2            ivil Code $ 52, and Cal           Ci   il   Procedure g 1021.5.

  3              5. For such other and         rcli    as the court deems.just ancl proper.

  4

  5


  6              Dated:   /2^ l2-    2    ql
                                                                          John Edwards esq.
  7
                                                                          Attorney for Plaintiiff
  8


 9

r0

11


12

l3

t4

l5

16

t7

r8

l9
20

21

22

z-)

24

25

26

21

28                                        lI




                                                                       INJUNCTIVE RELIEF
